                                              Entered on Docket
                                              August 25, 2021
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1                                                 Signed and Filed: August 25, 2021

 2
 3
 4
                                                ________________________________________
 5                                              DENNIS MONTALI
                                                U.S. Bankruptcy Judge
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                                  ) Bankruptcy Case No. 20-30731-DM
10                                          )
     SPEEDBOAT JV PARTNERS, LLC,            ) Chapter 11
11                                          )
12                     Debtor.              )
                                            )
13                                          )
                                            )
14                                          )
15
16            MEMORANDUM DECISION REGARDING VALUE OF REAL PROPERTY
17     I.      INTRODUCTION
18           On August 19, 2021, the court conducted a trial on the
19   limited issue of the value of real estate at Kings Beach,
20   California (the “Property”) for purposes of the likely contested
21   Chapter 11 plan confirmation to be heard soon.                     Michael St.
22   James, Esq. appeared for Speedboat JV Partners, LLC (“Debtor”)
23   and Reilly D. Wilkinson, Esq. appeared for creditor Wilmington
24   Savings Fund Society, etc. (“Wilmington”).
25           Having considered the evidence presented by way of
26   declarations of various witnesses, their oral testimony, and the
27
28

                                            -1-

     Case: 20-30731   Doc# 107   Filed: 08/25/21     Entered: 08/25/21 17:32:26        Page 1 of
                                             10
 1   argument of counsel, the court finds and determines that the

 2   value of the Property as of August 19, 2021, is $8,250,000.1

 3       II.   THE WITNESSES

 4         A. Darin M. Vicknair

 5         Mr. Vicknair filed the Declaration of Darin M. Vicknair in

 6   Support of Plan Confirmation (Dkt. No. 69) on June 8, 2021.                     In

 7   that declaration, he identified himself as a licensed real

 8   estate broker and indicated “my opinions respecting the current

 9   value” of the Property.        He attached his December 9, 2020,

10   letter to Debtor’s manager, Marc Shishido, describing the

11   Property as “very unique” and referred to approval of a garage

12   with living space above, a funicular access tram to the main

13   house, additional decks and complete landscaping.                 None of those

14   amenities exist today.

15         Mr. Vicknair stated that the Property would “currently

16   fetch a sales price somewhere in the $15,000,000 range.”

17         No where has Debtor shown that Mr. Vicknair possesses the

18   requisite training, experience and credentials to qualify as an

19   expert as to the value of the Property.              It is clear from his

20   statement, however, that he is qualified to provide a Brokers

21   Price Opinion (“BPO”), nothing more.             He offers no comparative

22   market analysis or detail supporting what is essentially his

23   marketing strategy.         While the court respects Mr. Vicknair as a

24   broker and occasionally does consider BPOs, his declaration and

25   supporting letter are of no probative value for this decision.

26
27   1  The following discussion constitutes the court's findings of
28   fact and conclusions of law. Fed. R. Bankr. P. 7052(a).

                                             -2-

     Case: 20-30731   Doc# 107    Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 2 of
                                              10
 1   For that reason, Wilmington’s request that Mr. Vicknair’s

 2   declaration and testimony be excluded, as set forth in its Reply

 3   (Dkt. No. 76), is granted.         The court has no further reason to

 4   rely on or make findings in connection with Mr. Vicknair’s BPO.

 5           B. Benjamin Q. Johnson

 6           Wilmington’s expert, Benjamin Q. Johnson, filed his

 7   Declaration of Benjamin Q. Johnson            (Dkt. No. 67) on June 8,

 8   2021.     Mr. Johnson’s declaration includes a detailed appraisal

 9   of the Property.     Debtor had no objections to Mr. Johnson’s

10   qualifications other than to take issue with his so-called

11   “qualitative” approach to analyze his comparables, in sharp

12   contrast to its own expert’s “quantitative” approach.                 The court

13   previously denied Debtor’s Motion to Exclude Johnson Appraisal.

14   See Dkt. No. 96.

15           C. Joseph R. Scheidler

16           Debtor’s expert, Joseph R. Scheidler, filed a Declaration

17   of Joseph R. Scheidler in Support of Plan Confirmation (Dkt. No.

18   72) on June 8, 2021.        That declaration includes a typical

19   Uniform Residential Appraisal Report that lists the details for

20   the Property and the usual form of appraiser’s analysis of nine

21   properties Mr. Scheidler determines to be comparable for

22   purposes of his valuation of the Property.              Comparables 8 and 9

23   are not reflective of consummated sales but rather listings of

24   property.     While the use of listings may now be standard among

25   some real estate lenders and appraisers, this court finds them

26   unreliable and of no particular value.             The court has decided

27
28

                                            -3-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 3 of
                                             10
 1   not to consider those two comparables in reaching the ultimate

 2   determination here.

 3        A major shortcoming in Mr. Scheidler’s appraisal is his

 4   insistence on ascribing value to a five-car garage and finished

 5   additional sleeping quarters which he and Debtor concede do not

 6   presently exist.     Even though the Tahoe Regional Planning

 7   Authority has approved the area coverage and previously issued

 8   permits (now expired) for those additions, they cannot

 9   reasonably be considered as part of the “as-is” value of the

10   Property.   While some of those permits may be perfunctory, and

11   likely to be re-issued in the near future, they are not

12   presently effective.        Mr. Scheidler’s adjustments to all of his

13   comparables all suffered from the same flaw because the

14   underlying premise that those comparables should be adjusted

15   upward or downward as though the Property has the garage and the

16   additional housing when it does not have them.

17        A similar but lesser problem exists regarding the pier and

18   buoy situation that was described by Mr. Shishido.                Some

19   downward adjustment for these problems seems appropriate but Mr.

20   Schiedler did not make them.

21        For these reasons, the court has serious doubts about the

22   reliability of Mr. Scheidler’s bottom line opinions as to value.

23   It predicted as much in its Tentative Ruling On Motion In Limine

24   and Motion To Exclude (Dkt. No. 94): “Mr. Scheidler’s reliance

25   on a hypothetical garage is not reason enough to disregard his

26   opinion, although it does suggest a downward adjustment”.

27
28

                                            -4-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 4 of
                                             10
 1        In addition, Mr. Scheidler conceded that Comparable 1 has a

 2   square footage of over 8,000 feet, rather than the 5,893 square

 3   feet he reports.     While that discrepancy might result in a

 4   slightly lower value of the Property, the inaccuracy, while

 5   presumably inadvertent and relatively minor, does not speak well

 6   for the overall credibility of Mr. Scheidler’s work and report.

 7        D. Marc Shishido

 8        Mr. Shishido did not offer his opinion as to value of the

 9   Property.   He did, however, describe the disagreement and

10   resulting confusion with the neighbor over the purported

11   revocation of a license to use the pier and buoys, the current

12   use of the pier by guests of the neighbor and the neighbor’s

13   destruction of the walkway from the Property to the pier.                   He

14   also described how he accommodates handicapped guests at the

15   Property.   His explanations of those matters served to make less

16   clear Mr. Scheidler’s optimism about amenities that he treats as

17   equivalent to some of his comparables.             For sure they do not

18   enhance the court’s conclusion as to the value of the Property.

19     III. DISCUSSION

20        The challenge to the court to find a value of the Property

21   based upon “comparables” is virtually impossible because the

22   Property is indeed incomparable, or better yet, not comparable.

23   To prove the point, note that the court began with the experts

24   reporting on fifteen comparable completed sales that have closed

25   that they considered.       The two experts could not find one

26   property that they both considered comparable even with

27   adjustments.     Only one property, 5472 North Lake Blvd, Carnelian

28

                                            -5-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 5 of
                                             10
 1   Bay, CA was considered by two of the three witnesses, Mr.

 2   Scheidler and Mr. Vicknair.

 3        Mr. Scheidler selected five of his seven that are larger

 4   than the Property; Mr. Johnson chose only one.

 5        Mr. Johnson selected four of his eight that are in Nevada;

 6   Mr. Scheidler selected none.         While the court is well aware of

 7   some of the obvious differences in the two states (local and

 8   state taxes, for example), neither expert explained why or

 9   whether those variables influence property values.                If there are

10   no meaningful differences for appraisal purposes, why did Mr.

11   Scheidler decide not to consider even one of the more proximate

12   Nevada properties?

13        Another anomaly is present in the fact that the highest

14   priced comparable sale was $30,250,000 and the lowest was

15   $4,816,666.      How is one to feel confident about this process

16   with a twenty-five million dollar spread?

17        From the examination of the detailed reports, it is obvious

18   that certain features of the comparables are finite and not

19   subject to subjective judgment.          These include parcel size,

20   building size, distance from the Property, length of lake

21   frontage and most recent sale closings.

22        The court separated those objective factors and grouped

23   them by the four closest comparables, in order starting with the

24   Property (using the appraisers’ own property designations), as

25   follows:

26        Closest parcel sizes: LS4, LS-2, 5 and 3.

27        Closest in building sizes: 7, 6, LS-8 and LS-6.

28

                                            -6-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 6 of
                                             10
 1        Closest in distance: LS-1, LS-7, LS-5 and L6.

 2        Closest in lakeside frontage: LS-5, 3, LS-7 and 5.

 3        Most recent sales: 1, 2, LS-8 and LS-7.

 4        From a review of those five categories of constants, nine

 5   of the fifteen total properties appeared not at all or once,

 6   only five appeared twice, and only one (LS-7) appeared three

 7   times.

 8        The point of this review is to illustrate that the highly

 9   subjective variables, whether approached quantitatively by Mr.

10   Scheidler or qualitatively by Mr. Johnson, indicate again what

11   an imprecise and an inaccurate process this appraisal business

12   is, particularly when it is to be exercised by a court rather

13   than a neutral appraiser.

14        Taking all of that into account, the court is left with the

15   clear impression that Mr. Johnson’s approach is more reliable,

16   albeit perhaps without the mathematical precision that one would

17   hope for.   Mr. Johnson’s opinion is also more credible and leads

18   closer to the court’s ultimate determination of the value of the

19   Property from the evidence on the record.              Still, at least two

20   powerful inferences drive the final determination upward.

21   First, Mr. Johnson rated LS 2 as a low indicator of the value of

22   the Property.     The court discounts that opinion significantly.

23   Regardless of its similarity in acreage, that property is

24   twenty-two miles straight across Lake Tahoe.               The two properties

25   could not be farther apart and be on the shores of the same body

26   of water.   It stains imagination to measure it as comparable to

27   the Property for that reason alone.

28

                                            -7-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 7 of
                                             10
 1        Second, the court will not ignore the beauty, apparent

 2   peacefulness, setting and overall impression of the Property.

 3   The same can said with the interior features, namely the

 4   roominess, the detail, and ambience even from a few photos.                    Mr.

 5   Johnson’s few short paragraphs on the written page, reduced down

 6   to a few low or high indicators to predict a range of values

 7   between $6,000,000 and $6,500,000 does not do justice to the

 8   obvious value of the Property.          A dose of common sense and

 9   appreciation for reality compels a valuation of at least

10   somewhat more than Mr. Johnson’s words.

11        Given the fiction of the hypothetical garage and sleeping

12   quarters, the court will not reach the valuation sought by

13   Debtor.   Instead, it has reflected on Mr. Johnson’s approach and

14   concludes that his technique and methodology is preferable.

15        As set forth in the foregoing analysis, the court has been

16   forced to find a way to reconcile competing opinions of two

17   qualified experts.     They both agree that the Property is unique,

18   and no doubt would concur with Mr. Vicknair that “there are no

19   like-kind properties offering a cookie cutter approach to

20   determining [the property’s] value”.            They just strongly

21   disagree about the ultimate question presented.

22        Whether that shows the Property is not comparable, or that

23   appraisal is a very inaccurate and imprecise art more than

24   science, or both, is left for further debate.

25        In summary, the court draws foundation to form its judgment

26   from both reports and finds that the Property has a present fair

27   market value $8,250,000 as of August 19, 2021.

28

                                            -8-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 8 of
                                             10
 1        The court is issuing an order to that effect concurrently

 2   with this Memorandum Decision.

 3                        **END OF MEMORANDUM DECISION**

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -9-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 9 of
                                             10
                                  COURT SERVICE LIST
 1
 2   ECF Recipients

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -10-

     Case: 20-30731   Doc# 107   Filed: 08/25/21   Entered: 08/25/21 17:32:26   Page 10 of
                                              10
